Title: To George Washington from Major Albert Pawling, 25 February 1779
From: Pawling, Albert
To: Washington, George


Sir
Haverstraw [N.Y.] 25th February 1779

The Regiment in which I serve is now reduced to less than one hundred Men.
Congress have thought proper to order the Pennsylvania Companies which we have had the Trouble to discipline into another Corps—And we expect no Assistance from the Legislature of this State.
The Officers of the Regiment believe that this Measure of Congress is a previous Step to their Dismission. I also am of that Opinion, and choose to retire in a more honorable Manner.
For those, and other Reasons, I request that your Excellency will receive this as my Resignation, which I have also presented to Congress. I have the Honor to be with great Respect Sir Your most obedt Humle Servt
A. Pawling Major in Colonel Malcom’s Regt
